DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 414-429 and 431-432 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 414-417 and 431, the phrase "therapeutically effective period" renders the claim indefinite because it is unclear. It is unclear what amount of time would be considered "effective". Paragraph 0059 in the specification attempts to provide a definition of "therapeutically effective period", however, the provided definition itself is indefinite. It reads: "therapeutically effective period denotes a period of time over which a therapeutically significant weight loss is achieved for the patient... and is an amount of time sufficient to achieve a total weight loss of the patient of no less than 5, 10, 15, 20, or 25 percent", what amount of time would be considered significant, also 5, 10, 15, 20 or 25 percent of what? Total body mass, fat percentage, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 414-433 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (U.S. Patent Publication No. 2016/0058543 A1) in view of Rosenberg (U.S. Patent Publication No. 2018/0360634 A1). 
Regarding claims 414-417 and 421-427 Bangera et al. discloses (Claim 414) a medical device (100) for treating obesity (Paragraph 0091); (Claim 425) wherein the medical device (100) is configured to transition from an undeployed state (Paragraph 0126) to an expanded state (Paragraph 0126). (Fig. 1, Paragraphs 0083, 0091 and 0126). 
Bangera et al. fails to disclose (Claim 414) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of an obese patient; distend the cecum via the medical device; leave the medical device within the cecum while the medical device maintains the cecum in distention for a therapeutically effective period for the treatment of obesity; (Claim 415) wherein the therapeutically effective period for the treatment of obesity comprises an amount of time sufficient to achieve a total weight loss of the patient of no less than 5 percent; (Claim 416) wherein the therapeutically effective period for the treatment of obesity comprises an amount of time sufficient to achieve an excess weight loss of the patient of no less than 10 percent; (Claim 417) wherein the therapeutically effective period for the treatment of obesity comprises no less than one month; (Claim 421) wherein the instructions further comprise directions to place the medical device in contact with an inner surface of the cecum to achieve distention; (Claim 422) wherein the instructions further comprise directions to place the medical device in contact with an inner surface of the cecum to achieve distention; (Claim 423) wherein the instructions further provide directions to secure the medical device to an inner wall of the cecum; (Claim 424) wherein the directions to secure the medical device to the inner wall of the cecum comprise directions to tension the medical device against the inner wall of the cecum; (Claim 425) wherein the directions to introduce the medical device into the cecum of the obese patient comprise directions to pass the medical device through a portion of the bowel of the patient while the medical device is in the undeployed state; (Claim 426) wherein the directions to introduce the medical device into the cecum of the obese patient further comprise directions to introduce the medical device into the patient through the rectum of the patient while the medical device is in the undeployed state; (Claim 427) wherein the instructions further provide directions to: advance an endoscope into the bowel of the patient toward the cecum; and introduce the medical device into the cecum via the endoscope.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Furthermore, Rosenberg teaches instructions (Paragraph 0015) for a intragastric medical device (200). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet. 

Regarding claims 428-429 Bangera et al. discloses (Claim 428) a medical device (100) configured for placement within a cecum (Paragraph 0083). (Fig. 1, Paragraphs 0083, 0091 and 0126). 
Bangera et al. fails to disclose (Claim 428) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of a patient; distend the cecum via the medical device; and leave the medical device within the cecum while the medical device maintains the cecum in distention to reduce a total weight of the patient; (Claim 429) wherein the directions to leave the medical device within the cecum comprise directions to leave the medical device within the cecum for a period of time sufficient to reduce the total weight of the patient by no less than 5 percent.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Rosenberg teaches instructions (Paragraph 0015) for a intragastric medical device (200). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet. 

Regarding claims 430-433 Bangera et al. discloses (Claim 430) a medical device (100) configured to transition from an undeployed state (Paragraph 0126) to an expanded state (Paragraph 0126). (Fig. 1, Paragraphs 0083, 0091 and 0126). 
Bangera et al. fails to disclose (Claim 430) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of a patient while the medical device is in the undeployed configuration; and transition the medical device to the expanded configuration within the cecum to distend the cecum by an amount sufficient to trigger an intestinal-gastric brake in the patient; (Claim 431) wherein the instructions further comprise directions to leave the medical device within the cecum for a therapeutically effective period for the treatment of obesity; (Claim 432) wherein leaving the medical device within the cecum comprises maintaining distention of the cecum via the medical device; (Claim 433) wherein the instructions further comprise directions to leave the medical device within the cecum for a period of time sufficient to reduce a total weight of the patient by no less than 5 percent.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Rosenberg teaches instructions (Paragraph 0015) for a intragastric medical device (200). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet. 

Claim 414-433 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (U.S. Patent Publication No. 2008/0065136 A1) in view of Rosenberg (U.S. Patent Publication No. 2018/0360634 A1). 
Regarding claims 414-427 Young et al. discloses (Claim 414) a medical device (3) for treating obesity (Paragraph 0032); (Claim 418) wherein the medical device (3) is configured to distend (Fig. 4) the cecum (examiner notes the device of Young is capable of being in the cecum as it is described and shown being used in the small intestine see Paragraph 0072) so as to reduce an appetite of the patient (Paragraphs 0052, 0070, 0072, and  0083); (Claim 419) wherein the medical device (3) is configured to distend (Fig. 4) the cecum (examiner notes the device of Young is capable of being in the cecum as it is described and shown being used in the small intestine see Paragraph 0072) so as to trigger an intestinal-gastric brake in the patient (Paragraphs 0052, 0070, 0072, and  0083); (Claim 420) wherein the medical device (3) is configured to distend (Fig. 4) the cecum (examiner notes the device of Young is capable of being in the cecum as it is described and shown being used in the small intestine see Paragraph 0072) to an expanded configuration (Paragraph 0034) that is larger than a relaxed configuration (Paragraph 0034) of the cecum (see examiner note above, Fig. 4, Paragraph 0072); (Claim 425) wherein the medical device (3) is configured to transition from an undeployed state (Paragraph 0034) to an expanded state (Fig. 4, Paragraph 0034). (Fig. 4, Paragraphs 0034, 0052, 0070, 0072 and 0083). 
Young et al. fails to disclose (Claim 414) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of an obese patient; distend the cecum via the medical device; leave the medical device within the cecum while the medical device maintains the cecum in distention for a therapeutically effective period for the treatment of obesity; (Claim 415) wherein the therapeutically effective period for the treatment of obesity comprises an amount of time sufficient to achieve a total weight loss of the patient of no less than 5 percent; (Claim 416) wherein the therapeutically effective period for the treatment of obesity comprises an amount of time sufficient to achieve an excess weight loss of the patient of no less than 10 percent; (Claim 417) wherein the therapeutically effective period for the treatment of obesity comprises no less than one month; (Claim 421) wherein the instructions further comprise directions to place the medical device in contact with an inner surface of the cecum to achieve distention; (Claim 422) wherein the instructions further comprise directions to place the medical device in contact with an inner surface of the cecum to achieve distention; (Claim 423) wherein the instructions further provide directions to secure the medical device to an inner wall of the cecum; (Claim 424) wherein the directions to secure the medical device to the inner wall of the cecum comprise directions to tension the medical device against the inner wall of the cecum; (Claim 425) wherein the directions to introduce the medical device into the cecum of the obese patient comprise directions to pass the medical device through a portion of the bowel of the patient while the medical device is in the undeployed state; (Claim 426) wherein the directions to introduce the medical device into the cecum of the obese patient further comprise directions to introduce the medical device into the patient through the rectum of the patient while the medical device is in the undeployed state; (Claim 427) wherein the instructions further provide directions to: advance an endoscope into the bowel of the patient toward the cecum; and introduce the medical device into the cecum via the endoscope.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Rosenberg teaches instructions (Paragraph 0015) for using a medical device (200) to treat obesity (Paragraph 0013). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet. 

Regarding claims 428-429 Young et al. discloses (Claim 428) a medical device (3) configured for placement within a cecum (examiner notes the device of Young is capable of being in the cecum as it is described and shown being used in the small intestine see Fig. 4, Paragraph 0072). 
Young et al. fails to disclose (Claim 428) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of a patient; distend the cecum via the medical device; and leave the medical device within the cecum while the medical device maintains the cecum in distention to reduce a total weight of the patient; (Claim 429) wherein the directions to leave the medical device within the cecum comprise directions to leave the medical device within the cecum for a period of time sufficient to reduce the total weight of the patient by no less than 5 percent.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Rosenberg teaches instructions (Paragraph 0015) for a intragastric medical device (200). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet. 

Regarding claims 430-433 Young et al. discloses (Claim 430) a medical device (3) configured to transition from an undeployed state (Paragraph 0034) to an expanded state (Fig. 4, Paragraph 0034). 
Young et al. fails to disclose (Claim 430) instructions for using the medical device, the instructions comprising directions to: introduce the medical device into the cecum of a patient while the medical device is in the undeployed configuration; and transition the medical device to the expanded configuration within the cecum to distend the cecum by an amount sufficient to trigger an intestinal-gastric brake in the patient; (Claim 431) wherein the instructions further comprise directions to leave the medical device within the cecum for a therapeutically effective period for the treatment of obesity; (Claim 432) wherein leaving the medical device within the cecum comprises maintaining distention of the cecum via the medical device; (Claim 433) wherein the instructions further comprise directions to leave the medical device within the cecum for a period of time sufficient to reduce a total weight of the patient by no less than 5 percent.
However, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954). Furthermore, Rosenberg teaches instructions (Paragraph 0015) for a intragastric medical device (200). 
Although the instructions of reference do not specifically dictate the claimed directions, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include any instructions necessary to properly use the device, as is a known function of an instruction sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771